UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1098


In Re:   LAWRENCE A. AZURE,

                Petitioner.




         On Petition for Writ of Mandamus.    (5:08-cv-00286)


Submitted:   March 22, 2011                  Decided:   April 13, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence A. Azure, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence A. Azure petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

petition for relief under 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010).   He seeks an order from this court directing the district

court to act.     Although we find that mandamus relief is not

warranted   because   of   the   recent   issuance   of   the   magistrate

judge’s report and recommendation, we deny the mandamus petition

without prejudice to the filing of another mandamus petition if

the district court does not act expeditiously.            We grant leave

to proceed in forma pauperis.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          PETITION DENIED




                                    2